Wells, J.
The case shows that the defendant was entitled to the benefit of his plea of privilege. No exception was taken to the ruling on that point. The exception is to the refusal of the court below .to rule as requested by the plaintiff; “as matter of law, that the whole community had no such interest corresponding to the interest of the defendant in the subject matter of the publication, as would authorize him to make it through the medium of a public newspaper.” The question thus raised relates only to the mode adopted to make the communication to those for whom it was properly intended. They were the customers of a baker, who “ employed several drivers, selling and delivering bread in Taunton and adjoining towns.” The fact that a communication is made in the hearing of others than the parties immediately interested will not, of itself, defeat the defence of privilege. Brow v. Hathaway, 13 Allen, 239. If the circulation of the newspaper was more extensive than the routes of the defendant’s business; or if the communication thereby came to the notice of persons not customers of the defendant, that fact would not, of itself, defeat the defence of privilege; nor necessarily prove malice. It would be evidence upon the question of express malice, to be considered by the jury. That question was submitted to the jury, under proper instructions; and the jury, by their verdict, have found that it was a reasonable mode of giving the notice; thus negativing express malice.
The verdict for the defendant being sustained as properly rendered, the other question as to the exclusion of evidence to affect the amount of damages becomes of no importance.

Exceptions overruled.